Citation Nr: 9901409	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits based on service connection 
for respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
October 1945.  He died in March 1987. 

This matter comes before the Board of Veterans Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The appellant testified before the undersigned 
member of the Board at a hearing held in Washington, DC, in 
July 1998.


FINDINGS OF FACT

1.  The veteran died in March 1987.
 
2.  Thereafter, a claim for service connection for the cause 
of the veterans death or accrued benefits was not received 
until May 1993.


CONCLUSION OF LAW
The criteria for accrued benefits based on service connection 
for respiratory disability have not been met.  38 U.S.C.A. §§ 
5107, 5121 (West 1991 & Supp. 1998); 38 C.F.R. § 3.1000 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellants claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with 38 U.S.C.A. § 5107(a). 

The record reflects that the veterans claim for service 
connection for respiratory disability was denied in a Board 
decision dated in July 1980; a subsequent Board decision 
dated in February 1981 also denied the veterans claim, 
concluding that a new factual basis had not been presented 
warranting service connection for respiratory disability.  
The record reflects that the veteran died in March 1987; his 
Certificate of Death, received that same month, indicates 
that the cause of death was cardiorespiratory arrest due to 
pulmonary emphysema.

In March 1987, the funeral director accommodating the 
veterans burial filed an Application for United States Flag 
for Burial Purposes on behalf of the appellant.  In response, 
the RO provided the appellant with a VA Form 21-534, and 
advised her that it contained information pertaining to 
benefits to which she might be entitled.  Later in March 
1987, a funeral home filed an Application for Burial 
Benefits.  The application indicated that the claimant (the 
funeral home) was not alleging that the cause of the 
veterans death was due to service; the form was cosigned by 
the veterans son.  Thereafter, no written communication was 
received from the appellant suggesting a relationship between 
the veterans cause of death or respiratory disability and 
his period of service until May 1993.

In May 1993 the appellant filed a VA Form 21-534, Application 
for Dependency and Indemnity Compensation and accrued 
benefits, on which she alleged that the veteran died as a 
result of complications resulting from exposure to mustard 
gas in service.  She also stated that she originally filed 
that claim in 1987, following the veterans death.  By rating 
action dated in June 1995, following receipt of a June 1995 
letter from the U.S. Army Chemical and Biological Defense 
Command indicating that the veteran was probably exposed to 
mustard agent in the performance of his duties, service 
connection for the cause of the veterans death was granted 
on a presumptive basis under the provisions of 38 C.F.R. 
§ 3.316 (1995).
 
At her July 1998 hearing before the undersigned, the 
appellant testified that a claim for service connection for 
respiratory disability had not been pending at the time of 
the veterans death, and she did not dispute that she first 
filed a claim for service connection for the cause of the 
veterans death or accrued benefits in 1993.  The appellant 
and her son argued, in essence, that the appellant was 
entitled to accrued benefits from 1974 because service 
connection would have been established earlier had VA 
undertaken appropriate efforts to develop the evidence on 
file.

The controlling statutory and regulatory law provides that 
upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
claims file at the time of death, and due and unpaid for a 
period not to exceed two years may be paid to the veteran's 
spouse.  38 U.S.C.A. § 5121(a)(2)(A) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1000(a)(1)(i) (1998).  The application 
for such accrued benefits must be made within one year of the 
date of the veteran's death.  38 U.S.C.A. § 5121(c) (West 
1991); 38 C.F.R. § 3.1000(c) (1998).  A widow's claim for 
Dependency and Indemnity Compensation (DIC) benefits is 
deemed to include a claim for any accrued benefits.  38 
C.F.R. § 3.1000(c).

Although the appellant, on her VA Form 21-534 filed in May 
1993, contended that she filed a claim for service connection 
for the cause of the veterans death and accrued benefits in 
1987, the record reflects and the appellant acknowledged at 
her July 1998 hearing that she in fact first filed her claim 
in 1993.  Although an Application for United States Flag for 
Burial Purposes and Application for Burial Benefits were 
submitted in 1987, neither application was signed by the 
appellant or alleged that the cause of the veterans death or 
respiratory disability was connected to service.  The Board 
therefore concludes that the March 1987 applications did not 
constitute a claim for DIC or accrued benefits, and that no 
claim for such benefits was received prior to May 1993.  See 
Thompson v. Brown, 6 Vet. App. 436 (1994); Herzog v. 
Derwinski, 2 Vet. App. 502 (1992).
 
Since the appellants claim was filed more than one year 
following the date of the veterans death, the Board must 
conclude that entitlement to accrued benefits based on 
service connection for respiratory disability is not in 
order.


ORDER

Entitlement to accrued benefits based on service connection 
for respiratory disability is denied.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
